In the
                              Missouri Court of Appeals
                                          Western District
 REBECCA ALPORT,                                         )
                                                         )
                   Respondent,                           )   WD81421
                                                         )
 v.                                                      )   OPINION FILED: April 9, 2019
                                                         )
 JEFFREY ALPORT,                                         )
                                                         )
                    Appellant.                           )

                Appeal from the Circuit Court of Jackson County, Missouri
                           The Honorable J. Dale Youngs, Judge

  Before Division Two: Edward R. Ardini, Jr., Presiding Judge, Alok Ahuja, Judge and
                               Gary D. Witt, Judge


        Jeffrey Alport ("Jeffrey")1 appeals from the judgment dissolving his marriage to

Rebecca Alport ("Rebecca"). Jeffrey argues that the trial court erred in not including the

legal descriptions for the real estate it divided and did not first award each of the parties

their nonmarital property prior to dividing the marital property. Jeffrey further argues that

the trial court erred in awarding wife certain property located in Florida and three of the




        1
          Because Jeffrey Alport and Rebecca Alport share the same surname, we refer to each by their first name
for purposes of clarity. No familiarity or disrespect intended.
couple's multiple vehicles because these were his nonmarital property. The judgment is

affirmed.

                                    Statement of Facts

       Jeffrey and Rebecca were married on December 24, 2009, and separated on or about

June 1, 2016. The parties had no children. Rebecca filed for a dissolution of marriage

February 9, 2017. A bench trial was held August 24, 2017.

       The trial court declined to award maintenance to Rebecca. As relevant to this

appeal, Rebecca was awarded real property described in the judgment as "Residence

located at 815 115th Avenue, Treasure Island, FL" ("Florida Property") and all the

contents. Rebecca was also awarded a 1968 Chevrolet Camaro, 1985 Cadillac, 1996

Mercedes 500 SL, GMC Solstice, Lincoln MKX, and a Harley-Davidson Sportster. Jeffrey

was awarded the remainder of the vehicles and four pieces of real property in the Kansas

City area.

       This appeal followed.

                                    Standard of Review

       Appellate review of a dissolution judgment is under the standard of Murphy
       v. Carron, 536 S.W.3d 30, 32 (Mo. banc 1976). Jenkins v. Jenkins, 368
S.W.3d 363, 366 (Mo. App. 2012). We will affirm the circuit court's
       judgment unless there is no substantial evidence to support it, it is against the
       weight of the evidence, or it erroneously declares or applies the law. Id. at
       366-67. The party challenging the dissolution judgment has the burden of
       demonstrating error. Shaw v. Shaw, 413 S.W.3d 332,334 (Mo. App. 2013).
       We view the evidence and any reasonable inferences therefrom in the light
       most favorable to the court's decision and disregard all contrary evidence and
       inferences. Id. We recognize that the circuit court was "free to believe or
       disbelieve all, part, or none of the testimony of any witness." Id. (citation
       omitted).


                                              2
Schutter v. Seibold, 540 S.W.3d 494, 499 (Mo. App. W.D. 2018).

                                            Analysis

       Jeffrey raises four points on appeal. In his first point on appeal, Jeffrey argues that

the trial court erred in not including the legal descriptions for the real estate in its judgment.

In his second point on appeal, Jeffrey argues that the trial court erred in not distinguishing

between marital property and nonmarital property in its judgment. In his third point on

appeal, Jeffrey argues that the trial court erred in awarding the Florida Property to Rebecca

as he owned the property prior to the marriage. In his fourth point on appeal, Jeffrey argues

that the trial court erred in awarding Rebecca the 1967 Chevrolet Camaro, 1985 Cadillac

Seville, and 1996 Mercedes 500 SL as they were also his premarital property.

                                           Point One

       In his first point on appeal Jeffrey argues that the trial court erred in not including

the legal descriptions for the real estate divided between the parties. In the dissolution

decree, the court described the real properties as: "815 115th Avenue, Treasure Island, FL;

2104 W. 125th Street, Leawood, KS; 13129 Birch, Overland Park, KS; 8605 Belleview,

Kansas City, MO; The vacant lot in Shawnee, KS." Rebecca concedes that the trial court

should have included the legal description of real property awarded in a dissolution in the

Judgment.

       The Eastern District of this Court has held that a full legal description of any real

estate awarded must be contained in the dissolution judgment and failure to do so merits

reversal under plain error review. Roche v. Roche, 289 S.W.3d 747, 758 (Mo. App. E.D.

2009). However, the court in Roche merely quotes and relies on earlier cases without

                                                3
analyzing the history and reasoning of those holdings. The court in Roche relied on a line

of cases that can be traced back to this Court's holding in Fields v. Fields, 584 S.W.2d 163

(Mo. App. W.D. 1979).2 This Court in Fields relied on the Dissolution of Marriage Act of

1973 containing section 452.3303 which was in effect at the time of the decision. The 1974

version of section 452.330.5 provided that "[a] certified copy of any decree of court

affecting title to real estate shall forthwith be filed for record in the office of the recorder

of deeds of the county and state in which the real estate is situate by the clerk of the court

in which the decree was made, and the filing fees shall be taxed as costs in the cause."

(emphasis added). When every judgment effecting real estate was required to be recorded,

it was paramount that the proper legal descriptions be included.                                However, section

452.330.6 was subsequently amended and now provides that "[a] certified copy of any

decree of court affecting title to real estate may be filed for record in the office of the

recorder of deeds of the county and state in which the real estate is situated . . ." (emphasis

added). Section 452.330 no longer requires that a decree effecting real estate be filed with

the office of the recorder of deeds by the clerk of the court.

         Under the current dissolution statutes, "our Supreme Court has held that Section

452.330.1's division of marital property and debts may be accomplished with respect to

real estate either by including language in a decree sufficient to convey title without further

action by the parties, or by ordering spouses to execute deeds of conveyance subject to


         2
           The holdings in Roche as well as Fields and its progeny left the trial court in the impossible position of
being required, subject to plain error review, to include the legal descriptions for all real property effected, even
when the parties failed to provide the court with the necessary legal descriptions during the trial or settlement
hearing.
         3
           Effective January 1, 1974.

                                                           4
enforcement by a 'supplemental order decreeing the transfer of title or ... by contempt.'"

Parciak v. Parciak, 553 S.W.3d 446, 457 (Mo. App. E.D. 2018) (citation omitted). In this

case, the circuit court plainly did not intend the dissolution decree itself to effect the

conveyance of the properties, since it ordered that "the parties shall each sign any necessary

documents and take any necessary action to comply with the provisions of this judgment

and/or to transfer title to any of the property awarded herein." The necessity of plain-error

review is diminished in this case, where the dissolution decree was not itself intended to

serve as a real-estate conveyance document. Plain error review was justified where the

omission of the legal description from the judgment would impact the chain of title because

the judgment was always recorded. However, this consideration is no longer an issue as

divorce decrees are no longer required to be filed with the office of the recorder of deeds

by the clerk of the court. Therefore, since the proposition of law promulgated by Roche

regarding plain error review relies on a version of section 452.330 no longer in effect, it

should no longer be followed.4 Certainly if the parties wish to record the dissolution

judgment, they may do so but it is now the obligation of the parties to provide the court

with the legal description for all real estate effected. If the trial court fails to include the

legal description in its judgment it is up to the parties to follow the dictates of Rule

78.07(c)5, which was adopted after our ruling in Fields.




          4
            In accordance with Supreme Court Operating Rule 22.01 and Western District Special Rule 31, our
decision not to follow the previous decisions in Roche v. Roche, 289 S.W.3d 747, 758 (Mo. App. E.D. 2009) and
Fields v. Fields, 584 S.W.2d 163 (Mo. App. W.D. 1979) and their progeny, has been reviewed and approved by this
Court en banc.
          5
            All rule references are to Missouri Supreme Court Rules (2018).

                                                       5
       "In all cases, allegations of error relating to the form or language of the judgment,

including the failure to make statutorily required findings, must be raised in a motion to

amend the judgment in order to be preserved for appellate review." Rule 78.07(c). Jeffrey

did not file a post-trial motion to amend the motion court's judgment to allow the trial court

to address any shortfall in its findings prior to raising the issue before us.

       Further, a review of the entire record on appeal reveals no legal descriptions for any

of the real properties in question. Neither party bothered to file the exhibits with this Court

which were offered and received at trial for us to determine if the trial court even had the

ability to include the legal descriptions of the real property in its judgment or if the parties

wholly failed to place them in evidence before the trial court. Certainly the trial court has

no duty to do its own investigation in order to obtain legal descriptions of the parties' real

property, particularly when several of the properties are located in foreign states. In fact

for a judge to do so would remove the trial court from its role as neutral arbitrator and make

the judge an advocate for the parties. The trial court even provided each party with the

opportunity to provide the court with a proposed judgment prior to the entry of the

judgment below. The parties likewise failed to file those proposed judgments with this

Court for us to determine if either party included the legal descriptions to the trial court in

the proposed judgments.

       It is further clear from the record that both parties knew exactly which real properties

were intended to be awarded to each party by the trial court's judgment, as the parties

themselves referred to each of the properties in a similar manner during their testimony

before the trial court and in their briefs before this Court. It is perplexing to this Court why

                                               6
the parties insist on going through the time, trouble and expense of this appeal, when this

particular problem is easily solved by the parties' execution of proper quit claim deeds for

each of the real properties without the need for any intervention by any court.

       For all the reasons above, Point One is denied.

                                          Point Two

       In his second point on appeal, Jeffrey argues that the trial court erred in not first

setting aside the nonmarital property to each party before dividing the marital property.

Jeffrey argues that the trial court's judgment was required to first distinguish between

marital and nonmarital property and set aside the nonmarital property to each party before

dividing the marital property.

               Section 452.330, which governs the division of property in a
       dissolution proceeding, sets forth a two-step process that is to be followed by
       the trial court: (1) the court must first set aside to each spouse his or her non-
       marital property; and (2) then divide the marital property and debts in such
       proportions as the court deems just.

In re Marriage of Michel, 142 S.W.3d 912, 920 (Mo. App. S.D. 2004). Findings should

be made as to whether an asset is marital property subject to division or nonmarital property

belonging to a spouse individually and not subject to division. Id. at 921.

       However, prior to determining the merits of Jeffrey's point on appeal, we must

determine if Jeffrey's claim of error was properly preserved for review. "In all cases,

allegations of error relating to the form or language of the judgment, including the failure

to make statutorily required findings, must be raised in a motion to amend the judgment in

order to be preserved for appellate review." Rule 78.07(c). Again, Jeffrey did not file a



                                               7
post-trial motion to amend the motion court's judgment to allow the trial court to address

any shortfall in its findings prior to raising the issue before us.

       Further, Jeffrey's entire analysis under Point Two is less than two pages in length

and fails to direct this court to any particular piece of property that he believes was his

nonmarital property but was improperly classified as marital property, let alone provide

legal analysis as to why a particular piece of property was improperly classified. The single

sentence in his brief addressing the classification of the marital property reads in total: "The

Court's judgment in paragraphs 21, 22, 25, and 26 lumps all property together as if it is all

marital property." Then concludes in the following sentence that therefore this Court

cannot determine if the division of property is equitable. No further analysis is provided

under this point on appeal to suggest that any specific property was improperly classified

as marital property or how such a misclassification resulted in an inequitable distribution

of the property. We cannot and will not meander through the record before the trial court

to determine if the evidence would even support a finding that some of the property is

nonmarital as to do so would place us in the role as an advocate for a party. See Collins v.

Hertenstein, 90 S.W.3d 87, 98 (Mo. App. W.D. 2002). We presume the trial court

determined all of the property to be marital property and properly divided it between the

parties.

       Because Jeffrey did not preserve this alleged error for appellate review and failed to

properly present any relevant arguments to this court in support of this point, Point Two is

denied.



                                               8
                                  Points Three and Four

       In Jeffrey's third point on appeal, he argues that the trial court erred in awarding the

Florida Property to Rebecca because it was Jeffrey's nonmarital property. Jeffrey argues

that the property was nonmarital property because it was bought prior to the marriage,

never jointly titled, and there was no evidence that Rebecca contributed to the reduction of

the mortgage or increased the value of the property. In Jeffrey's fourth point on appeal, he

argues that the trial court erred in awarding Rebecca the 1967 Chevrolet Camaro, 1985

Cadillac Seville, 1996 Mercedes 500 SL because those cars were Jeffrey's nonmarital

property. Jeffrey argues that it was against the weight of the evidence for the trial court to

determine that those cars were marital property and to award them to Rebecca. For ease

of analysis we address these points together.

       We note that Jeffrey's entire analysis of both of these points on appeal consists of

less than four pages and that Rebecca's brief relies solely on Rule 78.07(c) in response

without ever addressing the limited substantive arguments that Jeffrey presents. We find

both briefs to be woefully inadequate.       Jeffery's briefing fails to cite any authority

explaining the substantive legal standards for characterizing particular property as marital

or nonmarital.

       Jeffery cites to several exhibits in his brief which he alleges support some of his

arguments on appeal, but he failed to file those exhibits with this court for our review.

"Any exhibits not timely deposited may be considered by the court as immaterial to the

issues on appeal." Rule 81.16. In re Marriage of Brooke, 773 S.W.2d 496, 498 (Mo. App.

S.D. 1989) (Trial court's ruling is presumptively correct, and the appellant has the burden

                                                9
to demonstrate otherwise. Where the exhibits are lost or not filed with the appellate court

and this prevents the court from determining the basis for the trial court's judgment, the

judgment must be affirmed.). Further, at oral argument, Jeffrey argues that the exhibits

were attached to his brief. However, "[d]ocuments attached to a party's brief that are not

part of the legal file are not considered on appeal." In re Weinshenker, 177 S.W.3d 859,

864 (Mo. App. E.D. 2005).

       As to the vehicles, Jeffrey argues that there were 19 motor vehicles divided by the

trial court and there is insufficient evidence to determine if the division of property was

just so therefore this Court should remand the case "for additional evidence." However,

Jeffrey offers no argument as to what additional evidence he has regarding the marital

versus nonmarital nature of the Florida Property or the automobiles that he would offer on

remand and provides no justification for his failure to adduce such evidence at the trial. He

further offers no analysis as to how the total division of property may be impacted by the

reclassification of these items of property as nonmarital other than the unsupported

allegation that the division of property was rendered unjust by the improper classification

of these items of property. "It is well settled that 'the mere erroneous declaration of what

is or is not marital property, where the decree is nonetheless fair, will not require reversal.'"

Burk v. Burk, 936 S.W.2d 144, 145 (Mo. App. S.D. 1996) (quoting In re Marriage of

Garrett, 654 S.W.2d 313, 316 (Mo. App. S.D. 1983)). "Appellate courts do not reverse

any judgment unless they find that the error committed by the trial court against the

appellant materially affected the merits of the action." Id. "Absent a contention in the

point relied on that the erroneous classification resulted in an unfair overall division of

                                               10
property, the claim has been abandoned and reversal is not required." Stroh v. Stroh, 454
S.W.3d 351, 363 (Mo. App. S.D. 2014).

       Neither in Jeffrey's points relied on nor elsewhere in his brief does Jeffrey contend

that the alleged misclassification of the Florida Property or the three cars resulted in an

unfair distribution of property only that there was insufficient evidence before this court to

allow this court to make such a determination. Absent establishing before this Court that

the property was in fact misidentified as marital and that such misidentification of the

property did in fact cause the division of property to be unjust, Jeffrey has abandoned these

claims of error. To the extent that Jeffrey argues that the judgment was in error for not

discerning what property was marital and nonmaterial, that argument was addressed in

Point Two. Points Three and Four are denied.

                                        Conclusion

       The trial court's judgment is affirmed.




                                           __________________________________
                                           Gary D. Witt, Judge
All concur




                                             11